DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 07/14/21 has been acknowledged.
Applicant amended independent Claims 1 and 10 by incorporating into these claims allowable limitations of Claims 8 and 13, accordingly, cancelled Claims 8 and 13, and also amended Claims 2, 11, and 14.

Status of Claims
Claims 1-7, 9-12, and 14-17 are examined on merits herein.

EXAMINER'S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Mr. Arimi Yamada, the Attorney on record, on 08/05/21.

Please, cancel Claim 7.
Please, amend Claim 1 as shown below: 
Claim 1.  A display device comprising;
an organic insulating layer, a first inorganic insulating layer, and a second inorganic insulating layer arranged in a first region and a second region; a plurality of pixels arranged in the first region;
a protective film arranged in the second region and in contact with an upper surface of the second inorganic insulating layer in the second region; and
a groove portion arranged in the organic insulating layer in the second region, wherein a side surface and a bottom surface of the groove portion is covered by the first inorganic insulating layer and the second inorganic insulating layer,
the protective film is overlapped with an upper surface of the organic insulating layer and an upper end portion and a portion of the side surface of the groove portion, 
a ratio between a height of the groove portion and a width of the bottom surface of the groove portion is 2 or more and 5 or less, and
a thickness of a protective film portion overlapping with the upper end portion of the groove portion is larger than a thickness of a protective film portion overlapping with the upper surface of the organic insulating layer.

Allowable Subject Matter
Claims 1-6, 9-12, and 14-17 are allowed.
Reason for Allowance
The following is an Examiner’ Statement of Reasons for Allowance:  
Re Claim 1: The prior art of record, alone or in combination, fail to anticipate or render obvious such limitations of Claim 1 as: “a thickness of a protective film portion overlapping with the upper end portion of the groove portion is larger than a thickness of a protective film portion overlapping with the upper surface of the organic insulating layer”, in combination with other limitations of the claim.
Re Claim 10: The prior art of record, alone or in combination, fail to anticipate or render obvious such claimed limitation as: “a mean free path of a deposited particle by a forming method of the protective film is shorter than a mean free path of a deposited particle by a forming method of the first inorganic insulating layer and the second inorganic insulating layer”, in combination with other limitations of the claim.
Re Claims 2-6, 9, 11-12, and 14-17: Claims 2-6, 9, 11-12, and 14-17 are allowed due to their dependency either on Claim 1 or on Claim 10.

The prior art of record include: Yoshinaga (US 2011/0141717), Park (US 22017/011502), Hanamura (US 2015/0287959), Wang (US 2016/0254331), and Kim et al. (US 2017/0345881).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 08/05/21